Title: To Thomas Jefferson from Daniel Carroll Brent, 23 January 1807
From: Brent, Daniel Carroll
To: Jefferson, Thomas


                        
                            Dear Sir/
                            
                            Jany. 23. 1807.
                        
                        Enclosed are the papers, you requested me to lay before the Judges—Judge Cranch did not sit in this case—When Judge Fitzhugh returned them to me, I informed him that I shoud send them to Mr. Kilty, he replied that this wou’d be
                            unnecessary, as he exspected his communication to you wou’d be satisfactory, in consequence of the Judges observation I
                            have not forwarded them to Mr. Kilty—If however you shou’d still want his opinion I will immediately, with great respect. 
                  I am Sir Yr. Obt. Sevt.
                        
                            Daniel C. Brent
                            
                        
                    